UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 HAO ZH WANG,                                                           :
                                              Plaintiff,                :
                                                                        :   19-CV-9506 (JMF)
                            -v-                                         :
                                                                        :       ORDER
 VERIZON COMMUNICATIONS INC., et al.,                                   :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        On January 6, 2020, Defendants Verizon Communications Inc., Verizon Digital Media
Services Inc., Verizon Connected Solutions Inc., Verizon New England Inc., and Verizon New
York Inc. (collectively, the “Moving Defendants”) filed a motion to dismiss the complaint under
Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has
twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint once
as a matter of course. Because Plaintiff is proceeding pro se, however, the Court will give
Plaintiff additional time to amend the complaint.

        Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
February 17, 2020. If Plaintiff believes that the pleading of additional facts will cure
deficiencies identified in the motion to dismiss, the Plaintiff should include those facts in the
amended complaint. Plaintiff will not be given any further opportunity to amend the complaint
to address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Moving
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Moving Defendants file an
answer or a new motion to dismiss, the Court will deny the previously filed motion to dismiss as
moot.

       If no amended complaint is filed, Plaintiff shall serve any opposition to the motion to
dismiss by February 17, 2020. Moving Defendants’ reply, if any, shall be served by March 2,
2020. At the time any reply is served, the party represented by counsel shall supply the Court
with one, double-sided courtesy hard copy of all motion papers by mailing or delivering them to
the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York.
        Either party may request an extension of the briefing schedule for the motion. A deadline
will be extended if the party demonstrates that its pursuit of the action has been diligent and that
there is a good reason for extending the deadline.

       Finally, the Clerk of the Court is directed to mail a copy of this Order to Plaintiff.

       SO ORDERED.

Dated: January 8, 2020                               __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
